Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock World Fund John Hancock Health Sciences Fund (the Fund) Supplement dated June 15, 2009 to the current Statement of Additional Information (SAI) The following corrects the statement of the Funds fundamental investment restriction on concentration, as approved by the Funds shareholders at an adjournment of a special meeting on May 5, 2009. INVESTMENT RESTRICTIONS This investment restriction will not be changed without the approval of a majority of the Funds outstanding voting securities, which, as used in the Prospectus and this SAI, means the approval by the lesser of: (1) the holders of 67% or more of the Funds shares represented at a meeting if more than 50% of the Funds outstanding shares are present in person or by proxy at the meeting; or (2) more than 50% of the Funds outstanding shares. CONCENTRATION The Fund may not concentrate its investments in a particular industry, as that term is used in the Investment Company Act of 1940, as amended, and as interpreted or modified by regulatory authority having jurisdiction, from time to time; except that the Fund will normally invest at least 25% of the value of its total assets in securities of issuers in the health care group of industries. If a percentage restriction or rating restriction on investment or utilization of assets is adhered to at the time an investment is made or assets are so utilized, a later change in percentage resulting from changes in the value of the Funds portfolio securities or a later change in the rating of a portfolio security will not be considered a violation of policy.
